Order, entered April 28, 1965, unanimously modified, on the law, on the facts, and in the exercise of discretion, to direct that the lienor should furnish the petitioner with a statement setting forth the items comprising the labor and material charges for alleged extra work and materials, and as thus modified the order is affirmed, with $20 costs and disbursements to the appellant. Itemization of labor and materials is not required with respect to a balance of an agreed price where, as here, it is claimed that the contract has been substantially completed. (See Matter of Borysko [Kabro Constr. Corp.], 2 Misc 2d 621.) But it is the rule that where there is a claim for extra work and materials, a detailed itemization of such claim must be furnished. “ The statement should clearly show the difference between the contract work and that of the extras, with itemization of the labor and material comprising the extras.” (Matter of Pinckney v. Ocean Home Enterprises, 13 A D 2d 806; see, also, Callipari v. 516 East 11th St. Corp., 166 Misc. 79.) The bare specification of a certain sum for labor and another sum for material listed under a general description of the work performed will not suffice. Since the statute intended an itemization of the materials and the work to enable the petitioner to check the claim, the statement served by the lienor should set forth the description, quantity and costs of various kinds of materials and the details as to the nature of labor, time spent and hourly or other rate of the labor charges. (See Matter of Sperry [Millar], 254 App. Div. 819; Matter of Ambrosio v. Shick, 229 App. Div. 738; Matter of Seid v. Hanco Co., 31 Misc 2d 316.) Nothing short of this detail will satisfy the statutory requirement that the statement shall “ set forth the items of labor and/or material and the value thereof which make up the amount for which *' * * [a lien is claimed].” (Lien Law, § 38.) Concur — Rabin, J. P., Tálente, McNally, Eager and Steuer, JJ.